t c memo united_states tax_court john e rogers and frances l rogers et al petitioners v commissioner of internal revenue respondent docket nos filed date john e rogers for petitioners craig connell bernard j audet jr thomas a deamus frederick petrino mayah solh-cade and briseyda villalpando for respondent in docket nos and elizabeth a carlson and mayer y silber for respondent in docket no 1the following cases are consolidated herewith john e rogers and frances l rogers docket nos and and frances l rogers docket no memorandum findings_of_fact and opinion goeke judge on date the court issued an opinion in these consolidated cases rogers v commissioner rogers tcmemo_2018_53 redetermining tax_liabilities we held mr rogers not liable for a civil_fraud penalty for and reserved for subsequent disposition petitioners’ liability for accuracy-related_penalties under sec_6662 and h and 6662a2 for through and on date the court ordered respondent to address the effect of sec_6751 on these cases and to advise us of any supervisory approvals that were in the record on the basis of our decision in graev v commissioner graev iii 149_tc_485 supplementing and overruling in part 147_tc_460 we also set a deadline for the parties to file any motions addressing the application of sec_6751 in response petitioners filed a motion for partial summary_judgment as to the penalties and respondent filed a motion to reopen the record to offer evidence of sec_6751 compliance the court 2unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure denied petitioners’ motion and granted respondent’s motion and supplemental trial was held the issues for consideration are whether petitioner frances rogers can challenge respondent’s noncompliance with sec_6751 in her claim for relief from joint_and_several_liability under sec_6015 innocent spouse relief we hold she may not and whether petitioners are liable for accuracy-related_penalties under sec_6662 and h and 6662a we hold them liable to the extent stated herein findings_of_fact we made findings_of_fact in rogers relevant for purposes of determining petitioners’ liability for the penalties at issue except with respect to respondent’s sec_6751 compliance we briefly summarize them here for context mr rogers is an attorney and a certified_public_accountant c p a with over years of experience as a tax professional during through he was a partner at a major international law firm and implemented a sophisticated tax_shelter using distressed asset transactions dat mrs rogers is also highly educated she is a retired teacher and principal she has master’s and law 3some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulations of facts with the accompanying exhibits are incorporated herein degrees she took an active role in petitioners’ real_estate activities and mr rogers’ law firm during when mr rogers was hospitalized for a prolonged period petitioners litigated their tax_liability for and we held them liable for tax and a sec_6662 accuracy-related_penalty which they paid rogers v commissioner tcmemo_2011_277 aff’d 728_f3d_673 7th cir mrs rogers sought a refund of the payments in a claim for innocent spouse relief we held that the doctrine_of res_judicata bars mrs rogers’ claim for innocent spouse relief because she meaningfully participated in the litigation over and she is not otherwise entitled to equitable relief rogers at petitioners also owed and paid tax and penalties for resulting from the decision in a partnership-level case 137_tc_70 supplemented by tcmemo_2012_110 aff’d 728_f3d_676 7th cir respondent assessed the resulting penalties related to the partnership_item adjustments against petitioners through a computational adjustment which petitioners paid for and we disallowed deductions relating to trusts that mrs rogers’ wholly owned s_corporation sterling ridge inc sri and mr rogers respectively used to invest in a tax_shelter involving dat dat adjustments described in 143_tc_322 aff’d sub num sugarloaf fund llc v commissioner 911_f3d_854 7th cir the court found that the tax_shelter investors’ adjusted bases in the distressed assets were zero id pincite for sri claimed a dat deduction that overstated its basis in the distressed assets by approximately times for mr rogers claimed a deduction of approximately times his basis in rogers we also held that petitioners failed to report income generally relating to mr rogers’ promotion and implementation of the dat tax_shelter that he received as trustee’s fees or deposits into the bank account of portfolio properties inc ppi we also disallowed business_expense deductions related to mr rogers’ tax_shelter promotion activities with respect to sri we held that mrs rogers’ transfer of real_estate to sri in was properly characterized as a capital_contribution rather than a sale as reported for tax purposes as a result sri overstated its basis in the subdivided residential lots of the real_estate underreported its income on sales of the lots for and and claimed excessive amounts as cost_of_goods_sold cogs for and we also disallowed a substantial amount of business_expense deductions on petitioners’ schedules c profit or loss from business and the s_corporation returns for sri ppi and lucas rogers inc l r petitioners failed to substantiate the amount or business_purpose of a significant portion of the expenses they deducted large amounts of their own and their adult son’s personal living_expenses often deducting of the expenses_incurred including alarm services utilities insurance taxes landscaping repairs on their residences automobile expenses interest charges on credit cards club_dues travel car rental and meals they failed to maintain contemporaneous logs of their travel_expenses they improperly deducted reimbursable travel_expenses related to mr rogers’ employment and travel_expenses for mrs rogers to accompany her husband the excessive amounts of claimed deductions resulted in petitioners’ reporting insignificant amounts and even negative taxable_income for through despite mr rogers’ substantial compensation as an attorney for and ppi deducted over dollar_figure million in business_expenses excluding amounts conceded by respondent over of the amounts claimed were disallowed petitioners used ppi to pay the expenses relating to mr rogers’ tax promotion activities and an unrelated failing business that mr rogers partially owned and whose expenses they improperly deducted petitioners presented voluminous records of their expenses including quickbooks records canceled checks credit card statements and in some cases receipts and invoices the records were disorganized included many duplicates and often did not reconcile with each other or with the amounts deducted for some expenses petitioners did not provide any records they used their credit cards for personal and business reasons did not maintain adequate_records to distinguish the expenses as personal or business and deducted the entire amount of the interest charges they often intermingled the finances of their businesses and reported inconsistent tax treatment of transactions between their businesses eg one company deducted a payment but the recipient did not report the income a tax_year penalties the tax_year involved audits of petitioners’ joint_return and returns for three s_corporations l r sri and ppi three revenue agents examined the returns revenue_agent susan white ra white l r revenue_agent ann pappas ra pappas sri and revenue_agent raymond tabor ra tabor the rogerses and ppi ra tabor prepared a revenue agent’s report that included ra white’s and ra pappas’ determinations louis m olivieri was each revenue agent’s acting immediate supervisor penalties determined in notice_of_deficiency for l r ra white disallowed certain business_expense deductions l r adjustments and proposed to impose a sec_6662 underpayment penalty she prepared a penalty consideration form with attached workpapers asserting penalties for negligence under sec_6662 a substantial_understatement_of_income_tax under sec_6662 and a substantial_valuation_misstatement under sec_6662 on date mr olivieri signed the penalty consideration form approving the penalties proposed by ra white for sri ra pappas disallowed sri’s dat deduction and certain business_expense deductions sri adjustments she proposed to impose underpayment penalties under sec_6662 the gross_valuation_misstatement penalty for the dat adjustment and sec_6662 for negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement for the sri adjustments she prepared a penalty consideration form with attached workpapers asserting these penalties on date mr olivieri signed the penalty consideration form approving the penalties proposed by ra pappas ra tabor determined that ppi had unreported income disallowed numerous business_expense deductions on petitioners’ schedules c and ppi’s s_corporation return other adjustments and proposed to impose a section a underpayment penalty for a substantial_understatement_of_income_tax on or before date he prepared a revenue agent’s report that included ra white’s and ra pappas’ proposed determinations however the revenue agent’s report did not provide the specific subsections for the sec_6662 penalties that ra white and ra pappas proposed in his workpapers ra tabors listed sec_6662 penalties of dollar_figure that amount included a sec_6662 penalty for the dat adjustment proposed by ra pappas and a sec_6662 penalty for the l r adjustments proposed by ra white and the sri adjustment proposed by ra pappas worksheets attached to the revenue agent’s report contained omissions and errors with respect to the specifics of ra white’s and ra pappas’ proposed penalties that raise questions concerning the approval process we find these errors immaterial as mr olivieri separately approved ra white’s and ra pappas’ proposed penalties when he executed their penalty consideration forms 4in his revenue agent’s report ra tabor also mislabeled the sec_6662 penalty attributable to the dat adjustment as sec_6662 he mistakenly indicated that the sec_6662 penalties for the adjustments related to l r and sri were under sec_6662 defining negligence contrary to ra white’s and ra pappas’ proposed sec_6662 penalties for negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement on or before date ra tabor prepared form_3198 special handling notice for examination case processing also asserting sec_6662 penalties of dollar_figure form_3198 labels all penalties as sec_6662 without specifying the applicable subsections on date mr olivieri signed the revenue agent’s report and form_3198 approving the penalties that ra tabor proposed attributable to the unreported income and the other adjustments attorney craig connell reviewed a proposed notice_of_deficiency and recommended adding a sec_6662a penalty for a reportable_transaction attributable to sri’s dat adjustment the parties stipulated that he made the initial determination to assert the sec_6662a penalty during the period of his review through the litigation of these consolidated cases associate area_counsel julia cannarozzi aac cannarozzi was his immediate supervisor on september and aac cannarozzi sent several emails to an employee of the internal_revenue_service irs technical services unit the parties stipulated that the emails approved attorney connell’s determination of the sec_6662a penalty 5as we find that mr olivieri approved the penalties that ra white and ra pappas proposed when he signed their respective penalty consideration forms we do not consider whether mr olivieri’s execution of the revenue agent’s report and ra tabor’s penalty consideration form would also constitute approval for those penalties on date respondent timely issued a notice_of_deficiency determining penalties as follows for sri’s dat adjustment under sec_6662 and sec_6662a and alternatively under sec_6662 for negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement for the sri adjustments negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement for the l r adjustment negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement and for ppi’s unreported income and petitioners’ other adjustments negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement penalty asserted in pleadings in an amendment to the answer respondent asserted for the first time an adjustment to sri’s cogs on the basis of a recharacterization of the land transfer as a capital_contribution and a sec_6662 penalty on the resulting underpayment attorney frederick petrino a member of respondent’s trial team in these consolidated cases drafted the amendment to the answer and the accompanying motion for leave to file the amendment to the answer aac cannarozzi was his immediate supervisor she was also attorney connell’s supervisor on date attorney petrino signed a draft of the amendment to the answer and aac cannarozzi initialed and dated the draft approving the penalty on that same date respondent filed the motion and lodged the amendment to the answer with attorney connell’s digital signature on date the court granted respondent’s motion and filed the amendment to the answer attorney petrino’s draft of the amendment to the answer was substantially_similar to the version lodged with the court b tax_year penaltie sec_1 penalties determined in notice_of_deficiency ra tabor examined the returns assisted by other agents and employees mr olivieri was ra tabor’s acting immediate supervisor on date ra tabor prepared a revenue agent’s report determining unreported income and disallowing a dat deduction certain business_expense deductions other adjustments and sri’s cogs cogs adjustment the report addressed both petitioners ra tabor found that petitioners acted fraudulently in their failure to report income the revenue agent’s report proposed a fraud_penalty of dollar_figure on the underpayment attributable to the unreported income and a sec_6662 penalty of dollar_figure which included a sec_6662 penalty for the dat adjustment and a sec_6662 accuracy-related_penalty for the balance of the underpayment ra tabor allocated the penalties in this manner because the computer_program used to prepare the report allowed for the computation of only one penalty for each adjustment however he did not determine that petitioners had established that any portion of the underpayment was not attributable to fraud around date ra tabor prepared a penalty consideration form asserting fraud and alternatively negligence against petitioners the form does not provide the amounts of the proposed penalties or limit the fraud or negligence_penalty to a specific_portion of the underpayment around that same date he also prepared form_3198 asserting a fraud_penalty of dollar_figure and a sec_6662 penalty of dollar_figure the same amounts listed in the revenue agent’s report we find that ra tabor proposed the negligence_penalty as an alternative to a fraud_penalty on the unreported income and he proposed the sec_6662 penalty on the dat adjustment and the negligence_penalty on the cogs and other adjustments as primary or alternative penalties for disposition of these cases it not necessary to determine whether ra tabor proposed these later penalties as primary penalties or as an alternative to the fraud_penalty on april and liza f valdez his acting immediate supervisor signed form_3198 and the penalty consideration form respectively approving the penalties with respect to both petitioners attorney connell reviewed a proposed notice_of_deficiency determining the above penalties to be issued to both petitioners he recommended in a memorandum to the irs technical services unit technical services memo dated date issuing a separate notice_of_deficiency to each petitioner and asserting the fraud_penalty only against mr rogers he also proposed to impose a sec_6662a penalty against both petitioners with respect to the dat adjustment aac cannarozzi was his immediate supervisor during his review of the proposed notice_of_deficiency and the litigation of these consolidated cases on date before issuance of the notices of deficiency she initialed a copy of the technical services memo approving the sec_6662a penalty against each petitioner on date respondent timely issued a notice_of_deficiency to mr rogers determining a sec_6663 fraud_penalty on the entire underpayment and alternatively penalties under sec_6662 and sec_6662a on the dat adjustment and a sec_6662 accuracy-related_penalty for negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement on the cogs and other adjustments or alternatively on the entire underpayment thus mr rogers’ notice_of_deficiency determined the negligence_penalty against all adjustments as either the primary or the alternative penalty on the same date respondent timely issued a notice_of_deficiency to mrs rogers determining penalties under sec_6662 and sec_6662a for the dat adjustment and sec_6662 for negligence a substantial_understatement_of_income_tax and a substantial_valuation_misstatement for the cogs and other adjustments or alternatively on the entire underpayment at issue for against both petitioners are the negligence_penalty and the sec_6662 gross_valuation_misstatement penalty respondent concedes that he did not obtain the required approval for a penalty for a substantial_understatement_of_income_tax for either petitioner he argues that approval of the sec_6662 gross_valuation_misstatement penalty by definition constitutes approval for the lesser sec_6662 penalty for a substantial_valuation_misstatement as we find petitioners liable for the gross_valuation_misstatement and negligence penalties we do not address this argument penalties asserted in pleadings in the notices of deficiency respondent disallowed sri’s cogs adjustment on the basis of a lack of substantiation and determined a sec_6662 penalty on the resulting underpayment the notices of deficiency did not challenge the tax treatment of mrs rogers’ land transfer to sri as a sale and did not assert that the transfer was a capital_contribution attorney petrino drafted an amendment to the answer to the amendment to the petition amendment to the answer and a related motion for leave to file alleging that the transfer was a capital_contribution and adjusting sri’s cogs on the resale of the subdivided lots he signed drafts of the documents however attorney connell digitally signed the amendment to the answer and the motion ultimately lodged with the court on date before its lodging their supervisor aac cannarozzi initialed the draft of the amendment to the answer the draft was substantially_similar to the version lodged with the court c tax_year penalty revenue_agent rick l chiaculas ra chiaculas examined petitioners’ joint_return and proposed to impose a sec_6662 underpayment penalty for a substantial_understatement_of_income_tax he prepared a penalty consideration form and a substantial_understatement lead sheet asserting the penalty on date robert smetana his immediate supervisor signed the penalty consideration form approving the penalty he did not sign the lead sheet on date respondent timely issued a notice_of_deficiency determining a sec_6662 penalty for negligence a substantial 6the parties stipulated that robert smetana signed the form he initialed it in the box for team manager initials the parties also stipulated that the penalty consideration form for was signed it was initialed understatement and a substantial_valuation_misstatement respondent concedes that he did not obtain the required approval for negligence or a substantial_valuation_misstatement at issue is the substantial_understatement_penalty d tax_year penalty revenue_agent diane l linne ra linne examined petitioners’ joint_return and ppi’s s_corporation return and proposed to impose a sec_6662 underpayment penalty for negligence on or around date she prepared a penalty consideration form and a negligence lead sheet asserting the penalty on date mr olivieri her immediate supervisor signed the penalty consideration form and lead sheet approving the negligence_penalty on date respondent timely issued a notice_of_deficiency determining a negligence_penalty opinion sec_6662 provides for a accuracy-related_penalty on an underpayment_of_tax attributable to negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial 7the parties stipulated that the lead sheet was signed on date the date is illegible the penalty consideration form was dated date valuation misstatement sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to maintain adequate books_and_records or to substantiate items properly and the term disregard includes any careless reckless or intentional disregard id subsec c sec_1_6662-3 income_tax regs an understatement of income_tax generally means the excess of tax required to be reported on the return over the amount shown on the return sec_6662 an understatement is substantial in the case of an individual if it exceeds the greater of of the tax required to be shown on the return or dollar_figure id subsec d a a substantial_valuation_misstatement exists where the value or adjusted_basis of any property claimed on any return i sec_150 or more of the amount determined to be the correct amount of such value or adjusted_basis for returns filed on or before date id subsec e a under sec_6662 the sec_6662 penalty is increased to if the underpayment is attributable to a gross_valuation_misstatement a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is or more of the correct amount for returns filed on or before date id subsec h a i sec_6662a imposes a accuracy-related_penalty on the portion of an understatement attributable to a reportable or listed_transaction sec_6662a b the penalty increases to if the taxpayer did not adequately disclose the transaction id subsec c however the sec_6662a penalty does not apply with respect to the portion of an understatement on which a gross_valuation_misstatement penalty is imposed id subsec e b the commissioner bears the burden of production with respect to accuracy- related penalties asserted against individuals sec_7491 in graev iii t c pincite we held that the commissioner’s burden of production under sec_7491 includes establishing compliance with the written supervisory approval requirement of sec_6751 see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 sec_6751 requires that the initial determination to assess a penalty be personally approved in writing by the immediate supervisor of the individual making the initial determination before the penalty is actually assessed once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense for example he had reasonable_cause and acted in good_faith sec_6664 116_tc_438 in chai v commissioner f 3d pincite the court_of_appeals for the second circuit held that written supervisory approval is required no later than the issuance of the notice_of_deficiency for penalties determined therein however in clay v commissioner t c ___ ___ slip op pincite date we held that written supervisory approval must be given before the proposed penalties are first formally communicated to the taxpayer in a writing that also advises the taxpayer of his right to appeal the penalties with the irs office of appeals thus a 30-day_letter with an attached revenue agent’s report constituted the initial determination to assess the penalties proposed therein for purposes of sec_6751 id in these cases respondent determined various sec_6662 and h accuracy-related_penalties and a sec_6662a accuracy-related_penalty for a reportable_transaction however only one accuracy-related_penalty may be applied for any given portion of an underpayment even if that portion is subject_to the penalty on more than one ground sec_1_6662-2 income_tax regs sec_6662 and h penalties are distinct and the initial determination under each subsection must be separately approved for purposes of sec_6751 palmolive bldg inv’rs llc v commissioner t c ___ ___ slip op pincite date however there is no requirement that all penalties be initially determined by the same individual or at the same time id at ___ slip op pincite i innocent spouse relief two categories of penalties are at issue for those arising from petitioners’ litigation and those from the partnership_item adjustments determined in superior trading and assessed through a computational adjustment petitioners asserted that they paid the penalties and mrs rogers seeks a refund in her innocent spouse claim in rogers we held that she was not entitled to innocent spouse relief because she meaningfully participated in the litigation and she was not otherwise entitled to equitable relief on brief petitioners concede the penalty from the litigation and contend that mrs rogers is entitled to a refund of the partnership penalties on the basis of respondent’s alleged noncompliance with sec_6751 respondent has not introduced any evidence of written supervisory approval of the penalties in her pleadings mrs rogers did not assert a claim for innocent spouse relief for the partnership penalties she raised this issue for the first time in her brief on the sec_6751 issue she argues that she has not had an opportunity to challenge her liability for the partnership penalties or respondent’s noncompliance with sec_6751 respondent asserts that the court does not have jurisdiction to review sec_6751 compliance in an innocent spouse case and that if the court has jurisdiction the doctrine_of res_judicata bars relief our jurisdiction over is pursuant to sec_6015 and we held in rogers that mrs rogers is not entitled to innocent spouse relief however mrs rogers now seeks to raise sec_6751 noncompliance against penalties determined in a partnership-level case we lack jurisdiction to consider penalties in a partner-level case that were determined at the partnership level gunther v commissioner tcmemo_2019_6 at the commissioner’s noncompliance with sec_6751 is a partnership-level defense parties in a partnership-level case may raise noncompliance with sec_6751 as a defense dynamo holdings ltd p’ship v commissioner t c ___ date endeavor partners fund llc v commissioner tcmemo_2018_96 at however a partner may not raise sec_6751 noncompliance as a defense at the partner level for penalties previously determined at the partnership level under section partner-level defenses are those that are personal to the partner or are dependent upon the partner’s separate_return and cannot be determined at the partnership level sec_301_6221-1 proced admin regs the tax treatment of partnership items and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item is determined at the partnership level sec_6221 sec_6226 accordingly mrs rogers is not entitled to a refund of penalties paid with respect to the partnership_item adjustments ii deficiency years a tax_year for three revenue agents proposed penalties respondent satisfied his burden of production for the required approval under sec_6751 for the negligence and substantial_valuation_misstatement penalties that ra tabor proposed when mr olivieri signed the penalty consideration form and form_3198 that ra tabor had prepared respondent satisfied his burden for each component for the sec_6662 penalties for the adjustments to l r’s and sri’s returns when mr olivieri executed the penalty consideration forms prepared by ra white and ra pappas accordingly we do not address whether mr olivieri’s signature 8our jurisdiction over a petition seeking sec_6015 relief is limited to determining whether the requesting spouse is entitled to postassessment relief from an existing liability 120_tc_62 holding the court lacked jurisdiction under sec_6015 to determine the timeliness of the prior underlying assessment sec_6015 assumes that there is an existing joint tax_liability it does not consider whether the underlying joint tax_liability exists the requesting spouse cannot seek review of preassessment procedures id accordingly it is unclear whether we would have jurisdiction under sec_6015 to consider sec_6751 compliance on the revenue agent’s report or form_3198 would also constitute the required approval for any of the penalties proposed by ra white and ra pappas the record also establishes sec_6751 compliance for the sec_6662 penalty on sri’s cogs adjustment and the sec_6662a penalty for the dat adjustment initially determined by respondent’s trial attorneys respondent asserted the penalty attributable to the cogs adjustment for the first time in the amendment to the answer both attorneys connell and petrino worked on the amendment but the record does not identify which attorney made the initial determination petitioners did not address this lack of clarity on brief aac cannarozzi approved the penalty in writing by initialing and dating a draft of the amendment to the answer aac cannarozzi was both attorneys’ supervisor accordingly we find that respondent satisfied his burden of production for sec_6751 compliance regardless of which attorney initially determined the penalty aac cannarozzi also approved attorney connell’s initial determination of the sec_6662a penalty through her emails to the irs technical services unit sec_6751 does not require written supervisory approval in any particular form palmolive bldg inv’rs llc v commissioner t c at ___ slip op pincite see 296_fedappx_157 2d cir requiring only personal approval in writing not any particular form of signature or even any signature at all moreover it does not explicitly require a signature it requires the penalty be personally approved in writing sec_6751 see graev iii t c pincite n a supervisor’s initials were sufficient writing accordingly we find that aac cannarozzi’s emails satisfied respondent’s burden of production of sec_6751 compliance petitioners do not challenge the form of the written approval rather they argue that trial attorneys do not have the authority to make an initial penalty determination for the first time in the notice_of_deficiency or respondent’s pleadings this position is inconsistent with caselaw and without merit see graev iii t c pincite b tax_year ra tabor proposed the sec_6662 negligence_penalty on the unreported income as an alternative to the fraud_penalty he also proposed a sec_6662 gross_valuation_misstatement penalty for the dat adjustment and a sec_6662 negligence_penalty on the remaining adjustments for both petitioners we do not need to address whether these later penalties were primary penalties or alternatives to the fraud_penalty as our issue is limited to whether they were approved in writing by a supervisor ra tabor asserted the above penalties in his revenue agent’s report and then prepared two forms asserting these penalties he prepared a penalty consideration form that asserted the fraud and negligence penalties but did not indicate or provide a limit to the portion of the underpayment to which these penalties applied he also prepared form_3198 that included amounts for the fraud_penalty on the unreported income the sec_6662 penalty on the dat adjustment and the sec_6662 penalty on the remaining portion as listed in the revenue agent’s report his supervisor ms valdez approved the above penalties when she executed the penalty consideration form and form_3198 accordingly respondent satisfied his burden of production showing that he complied with sec_6751 for the negligence and gross_valuation_misstatement penalties irrespective of whether they were primary or alternative penalties attorney connell recommended not asserting the fraud_penalty against mrs rogers he recommended issuing a separate notice_of_deficiency to each petitioner this recommendation does not alter our finding that respondent obtained the required approval of the sec_6662 and h penalties against 9questions exist concerning whether ra tabor asserted the fraud_penalty on the entire underpayment or only on a portion of it however we do not need to resolve these questions because we held mr rogers not liable for fraud mrs rogers ra tabor proposed the sec_6662 and h penalties against mrs rogers as an alternative to the fraud_penalty and ms valdez approved the penalties attorney connell also initially determined the sec_6662a penalty against both petitioners against mr rogers as an alternative to the fraud_penalty and against mrs rogers partially in the alternative to a sec_6662 penalty aac cannarozzi approved the penalties by initialing and dating a copy of the technical services memo respondent also obtained the required written supervisory approval for the penalty attributable to the cogs adjustments in the notices respondent disallowed sri’s cogs deduction on the basis of a lack of substantiation and determined a sec_6662 penalty on the resulting underpayment ra tabor proposed this penalty and ms valdez approved it in writing respondent filed an amendment to the answer to disallow the cogs adjustment on the alternative ground that petitioners mischaracterized the land transfer as a sale and as a result overstated sri’s basis in the land and overstated sri’s cogs on the subsequent resale of the land as subdivided lots the amendment to the answer also determined a sec_6662 penalty attributable to the underpayment from the cogs adjustment either attorney petrino or connell made the initial determination of the penalty and their supervisor aac cannarozzi approved the penalty in writing by initialing the amendment to the answer before its lodging with the court we hold that respondent satisfied his burden of production for sec_6751 compliance for the cogs adjustment whether required before issuance of the notices of deficiency or the amendment to the answer’s filing c and tax years the record contains executed penalty consideration forms for and showing written supervisory approval of the penalties at issue respondent has met his burden of production for his sec_6751 compliance for the sec_6662 penalties for a substantial_understatement_of_income_tax for that ra chiaculas proposed and for negligence for that ra linne proposed iii liability for penalties respondent determined a sec_6662 gross_valuation_misstatement penalty for and for the portions of the underpayments attributable to sri’s and mr rogers’ dat adjustments respectively they had adjusted bases in the distressed assets of zero for sri claimed a dat deduction of approximately times its basis in the distressed assets for mr rogers claimed a dat deduction of approximately times his basis as the misstatements were greater than the amounts claimed as dat deductions result in gross_valuation_misstatements and petitioners are liable for the sec_6662 penalties for and unless they establish that they had reasonable_cause for the underpayments and acted in good_faith see sec_6664 sec_1_6662-5 income_tax regs respondent also determined sec_6662a penalties for and partially in the alternative in kenna trading llc v commissioner t c pincite the court determined that the distressed asset transactions at issue were listed transactions reportable pursuant to sec_1_6011-4 income_tax regs petitioners claimed deductions from the dat tax_shelter on their and tax returns and failed to make any disclosures accordingly they are liable for sec_6662a penalties for the portions of their and understatements from the dat transactions to the extent the understatements are not already subject_to the sec_6662 gross_valuation_misstatement penalty see sec_6662a we find that petitioners were negligent in their underpayments of tax for and they had substantial amounts of unreported income from mr rogers’ business activities his promotion of the dat tax_shelter and the sale of sri residential lots they were also negligent in their failure to maintain adequate books_and_records to substantiate the amounts or business_purpose of their business_expenses petitioners’ books_and_records are in disarray they presented voluminous disorganized records to the court the records did not reconcile with the amounts of the deductions claimed or with each other they deducted substantial amounts of personal expenses for not only themselves but also their adult son and his family they claimed substantial amounts of travel entertainment and meal expense deductions without providing contemporaneously maintained records they deducted a significant amount of travel_expenses incurred for mrs rogers without a business_purpose for the travel for petitioners reported negative taxable_income despite mr rogers’ significant salary as an attorney on the basis of this pattern of behavior we hold that petitioners are liable for the sec_6662 and b penalty for negligence with respect to their and underpayments at issue for is a sec_6662 and b penalty for a substantial_understatement_of_income_tax in rogers we allowed a small portion of the deductions disallowed in the notice_of_deficiency and respondent conceded other deductions if petitioners’ understatement of income_tax for recomputed pursuant to rule exceeds the greater of of the tax required to be shown on the return or dollar_figure respondent’s determination of the penalty under sec_6662 is sustained at issue for is the sec_6662 and b penalty for negligence ppi deducted cogs of over dollar_figure million an amount conceded or disallowed in its entirety on the basis that the fair_market_value of sri’s unsold lots had decreased neither sri nor ppi sold any residential lots during for petitioners continued to deduct personal living_expenses and failed to maintain adequate_records they had a multiyear pattern of underreported tax_liability deduction of personal expenses and failure to maintain proper records accordingly we find that they acted negligently with respect to their underpayment for the sec_6662 and h penalties may not be imposed with respect to any portion of an underpayment_of_tax for which the taxpayer establishes that he had reasonable_cause and acted in good_faith sec_6664 whether a taxpayer has acted with reasonable_cause and in good_faith depends on the facts and circumstances of the case sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess his proper tax_liability id a taxpayer’s knowledge education and experience are relevant factors to indicate reasonable_cause and good_faith id petitioners have not established that they are entitled to a reasonable_cause defense for any of the penalties at issue they were acting under the guidance of mr rogers a tax professional with over years of experience although they claim that other tax professionals favorably reviewed distressed asset transactions similar to the dat tax_shelter mr rogers should have known on the basis of his education and business sophistication that the dat tax_shelter would not result in the sought-after tax benefits we previously found that mr rogers’ knowledge and experience should have put him on notice that the dat tax_shelter would be recharacterized in accordance with its substance and would not generate the desired tax benefits see kenna trading llc v commissioner t c pincite petitioners’ failure to substantiate large amounts of the business_expenses underlying their deductions is inexcusable considering that mr rogers is a c p a and a tax attorney and should understand the importance of recordkeeping they deducted personal living_expenses for not only themselves but also their adult son and his family at trial oftentimes we found mr rogers to lack credibility petitioners argue that we should dismiss the penalties because mr rogers suffered from alcoholism during the years at issue he was hospitalized for an extended period during however he was able to run several businesses during the years at issue and to implement highly sophisticated tax_shelter transactions and he was a partner of a major international law firm he continued to function at a high level in addition mrs rogers is highly educated and has significant business experience she is a trained lawyer represented clients in property_tax abatements and assisted with office management at rogers associates we hold that petitioners acted with negligence and failed to show reasonable_cause or good_faith to avoid penalties the court has considered all of the parties’ arguments and to the extent not discussed above concludes that those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
